Citation Nr: 0739472	
Decision Date: 12/14/07    Archive Date: 12/19/07	

DOCKET NO.  05-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  He served in Vietnam from December 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to service 
connection for PTSD.  A review of the record reveals that the 
veteran is in receipt of a permanent and total disability 
rating for pension purposes, based primarily on a bipolar 
disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

A review of the medical evidence of record reveals a 
principal psychiatric diagnosis for the veteran of a bipolar 
disorder.  Testing by VA in September 2003 referred to "some 
mild support for PTSD."  Further testing in October 2003 
resulted in an impression of chronic major depression.  It 
was indicated that "though there is some support for PTSD 
related symptoms it appears that they are peripheral to this 
patient's primary clinical condition," that being depression.  
Nevertheless, the veteran asserts that he has PTSD as a 
direct result of his experiences while serving in Vietnam.  
He refers to recollections of an incident in approximately 
August or September 1971 when a grenade attack on a village 
resulted in Vietnamese fatalities.  The record reveals that 
the veteran's duty assignment in Vietnam was an intelligence 
specialist with the 575th Military Intelligence Battalion.  A 
review of the record reveals no attempt has been made to 
secure any records pertaining to the activities of that unit 
in 1971, particularly August and September 1971.  The 
veteran's personnel records disclose that he participated in 
an unnamed campaign during his time in Vietnam.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  VA should obtain copies of all 
outstanding records of treatment received 
by the veteran for psychiatric purposes 
by both VA and non-VA medical providers 
since 2003.  

2.  VA should contact the veteran and 
request that he be more specific in 
recalling his claimed stressful 
experiences in Vietnam in 1971.  He 
should be asked to be as specific as 
possible with regard to any details 
regarding any stressful events.  He 
should indicate the location and 
approximate time (within a 2-month 
specific date range) of any particular 
stressful event or events in question, 
and his unit of assignment at the time 
the stressful event occurred.  He should 
be informed that this information is 
vital in obtaining supportive evidence of 
his stressful event or events and that 
not providing as complete a response as 
possible may result in a denial of his 
claim.  He should also be asked to submit 
copies of any military records in his 
possession.

3.  Then, VA should contact the U. S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802, to help verify the veteran's 
alleged in service stressors.  The JSRRC 
should be asked to provide records 
pertaining to activities of the 575th 
Military Intelligence Battalion in August 
and September 1971.  A command chronology 
or any information with regard to the 
activities of that unit during that time 
frame should be obtained and associated 
with the claims folder.  If no records 
are available, a formal unavailability 
memorandum should be entered into the 
claims file, and the veteran should be so 
informed in writing.  

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies such as psychological 
testing that are deemed necessary for an 
adequate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by the RO to be 
established by the evidence of record is 
sufficient to produce PTSD; (2) whether 
the criteria to support a diagnosis of 
PTSD have been satisfied; and (3) whether 
there is a link between current 
symptomatology and one or more of the in 
service stressors found to be established 
by the record and found to be sufficient 
to produce PTSD.  Any opinion expressed 
by the examiner should be accompanied by 
a complete rationale.  If any other 
psychiatric disorder is identified, the 
examiner should express an opinion as to 
its etiology.  The claims file, to 
include a copy of this REMAND, and any 
information provided by the JSRRC, must 
be provided to the examiner for review in 
conjunction with the examination.

5.  Following the foregoing, VA should 
review and readjudicate the claim for 
entitlement to service connection for 
PTSD on the basis of all the evidence on 
file and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be given an opportunity for response.  
Then, the case should be returned to the 
Board for further review, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the veteran is advised of 
the importance of providing more specific information with 
regard to his alleged stressful experiences in Vietnam and he 
is also informed that any examination requested as a result 
of this REMAND is deemed necessary to evaluate his claim.  
Any failure without good cause to report for such examination 
or to provide more detailed information could result in a 
denial of the claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



